TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN




NO. 03-05-00371-CR




Shabrun Antwone West, Appellant

v.

The State of Texas, Appellee





FROM THE DISTRICT COURT OF WILLIAMSON COUNTY, 26TH JUDICIAL DISTRICT
NO. 04-767-K26, HONORABLE BILLY RAY STUBBLEFIELD, JUDGE PRESIDING




O R D E R
PER CURIAM
The reporter’s record in this cause was originally due to be filed on September 26,
2005.  The court reporter first informed the Court that the record would be completed by November
22.  She later informed the Court that the record would be completed by December 27.  To date, the
record has not been tendered for filing.
The court reporter for the 26th District Court, Ms. Ellaine Forester, is ordered to file
the reporter’s record no later than February 17, 2006.  No further extension of time will be granted. 
See Tex. R. App. P. 37.3(a)(2).
It is ordered January 19, 2006.
 
Before Justices B. A. Smith, Patterson and Puryear
Do Not Publish